Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Investor Relations: Jeffrey Goldberger / Yemi Rose KCSA Strategic Communications 212-896-1249 / 212-896-1233 jgoldberger@kcsa.com/ yose@kcsa.com Industry and Press Relations: Constantine Theodoropulos Base Pair Communications 617-401-3116 constantine@basepaircomm.com Rexahn Promotes Rick Soni to President and Chief Operating Officer Rockville, Maryland, Aug. 10, 2009 – Rexahn Pharmaceuticals, Inc. (NYSE Amex: RNN), a clinical stage pharmaceutical company commercializing potential best in class oncology and CNS therapeutics, today announced the promotion of Mr. Rick Soni to President and Chief Operating Officer.
